John Raynsford David Raynsford and Solomon Raynsford plaints agt William Green Deft in an action of trespass upon the case for improving and wharfing upon a peice or parcell of Land beach or Flatts jointly belonging to them the sd Raynsfords lying at the Southerly end of the Town of Boston in the reare of theire Father Raynsfords Orchard pretending an interest in the sd Land or Flatts, and thereby defaming the just and Legall title of the plaints thereunto, which is to theire damage about one hundred pounds with all other due damages etc. . . . The Jury . . . found for the plaints the land in controversy & costs of Court allowd twenty Seven Shillings eight pence.